Title: James Ewell to Thomas Jefferson, 12 October 1819
From: Ewell, James,White, Joshua Elder
To: Jefferson, Thomas


					
						Hond Sir
						
							Washington
							Octobr 12th 1819
						
					
					As my friend Dr White of Savannah will be highly gratified in the honor of being personally acquainted with you, I know you will readily excuse the liberty I take in introducing him to your notice—more particularly as he is a gentleman of great respectability & Literary acquirements.
					I embrace this opportunity to present you with a copy of the 5th edition of the “Medical Companion.” I regret it is not better bound.
					I have the honor to be
					
						Sir, with the highest respect & esteem yr obedt Sert
						
							James Ewell
						
					
				